                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW JERSEY
                                 TRENTON DIVISION

 IN RE:                                                              CASE NO.: 20-18767-MBK
                                                                                CHAPTER 13
 Leonard M Oglesby,
   Debtor.

 _________________________________/

                                  REQUEST FOR SERVICE
       PLEASE TAKE NOTICE THAT the undersigned hereby appears on behalf of NewRez
LLC d/b/a Shellpoint Mortgage Servicing ("Secured Creditor"). Pursuant to Rule 2002 of the
Federal Rules of Bankruptcy Procedure, the undersigned requests all notices given or required to
be given and all papers required to be served in this case to creditors, any creditors committees,
and any other parties-in-interest, be sent to and served upon the undersigned and the following be
added to the Court's Master Mailing List:
                  ROBERTSON, ANSCHUTZ, SCHNEID & CRANE LLC
                     10700 ABBOTT'S BRIDGE ROAD, SUITE 170,
                               DULUTH, GA 30097

                                                 Robertson, Anschutz, Schneid & Crane LLC
                                                 Authorized Agent for Secured Creditor
                                                 10700 Abbott's Bridge Road, Suite 170,
                                                 Duluth, GA 30097
                                                 Telephone: 470-321-7112

                                                 By: /s/Harold Kaplan
                                                     Harold Kaplan
                                                     Email: hkaplan@rasnj.com
                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on August 31, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, and a true and correct copy has been served
via United States Mail to the following:

LEONARD M OGLESBY
1813 MARGERUM AVENUE
LAKE COMO, NJ 07719

And via electronic mail to:

SADEK AND COOPER
1315 WALNUT STREET STE 502
PHILADELPHIA, PA 19107

ALBERT RUSSO
CN 4853
TRENTON, NJ 08650-4853

U.S. TRUSTEE
ONE NEWARK CENTER STE 2100
NEWARK , NJ 07102

                                              By: /s/ Luwam Habtegabir
                                              Luwam Habtegabir
                                              Email: lhabtegabir@rascrane.com
